Citation Nr: 0800355	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-17 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right ankle.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to August 
1993.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2005 rating action in which the RO granted 
service connection and assigned an initial 10 percent rating, 
each, for degenerative joint disease (DJD) of the right and 
left ankles, effective September 4, 2003 (the date of the 
claim for service connection). The veteran filed a Notice of 
Disagreement (NOD) in May 2005, and the RO issued a Statement 
of the Case (SOC) in April 2006.  A timely Substantive Appeal 
was filed in June 2006.

Because the appeal arose from the veteran's disagreement with 
the initial ratings assigned following the grant of service 
connection for DJD of the right and left ankles, the Board 
has characterized these matters in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of this hearing is of record.  During the hearing, 
the veteran submitted additional evidence, along with a 
signed waiver of RO jurisdiction.  This evidence is accepted 
for inclusion in the record on appeal.   See 38 C.F.R. 
§ 20.800 (2007).  

As a final preliminary matter, the Board notes that, during 
the September 2007 hearing, the veteran raised the matters of 
entitlement to service connection for a low back disability 
as secondary to his bilateral ankle DJD, and for neurological 
impairment of his left foot as a residual of surgery for his 
left ankle DJD.  As these matters have not been adjudicated 
by the RO, they are not properly before the Board; hence, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the period from September 4, 2003 to May 11, 2007, 
DJD of the right ankle was manifested by no more than 
moderate limitation of motion and complaints of pain.

3.  Since May 12, 2007, DJD of the right ankle has been 
manifested by objective evidence of marked limitation of 
motion and complaints of pain.

4.  For the period from September 4, 2003 to May 11, 2007, 
DJD of the left ankle was manifested by no more than moderate 
limitation of motion and the veteran's complaints of pain.

5.  Since May 12, 2007, DJD of the left ankle has been 
manifested by objective evidence of marked limitation of 
motion and complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for DJD of the right ankle, for the period from 
September 4, 2003 to May 11, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2003-2007).

2.  The criteria for a 20 percent rating for DJD of the right 
ankle, from May 12, 2007, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for DJD of the left ankle, for the period from 
September 4, 2003 to May 11, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2003-2007).

4.  The criteria for a 20 percent rating for DJD of the left 
ankle, from May 12, 2007, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the SOC set forth the criteria for higher 
ratings for DJD of the ankle (which is sufficient for 
Dingess/Hartman).  A March 2006 letter informed the appellant 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  In a 
letter dated March 2007, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claims for an initial rating in excess of 
10 percent for DJD of the right and left ankles, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims.  
After issuance of each notice described above, and 
opportunity for the appellant to respond, the June 2007 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007);  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from the Denver, 
Colorado, VA Medical Center (VAMC) for the period from 2002 
to 2007, and reports of VA examination.  Also of record is 
the transcript of the veteran's Board hearing, as well as 
various written statements provided by him and by his 
representative, on his behalf 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The report of a March 2004 VA examination shows that the 
veteran complained of bilateral ankle pain that reportedly 
prevented him from engaging in physical exercise.  He 
characterized his pain as being a "10" on a scale of 1 to 
10, with 10 being the most severe.  He described his pain as 
being constant and present whether he was resting or walking.  
Objective examination revealed normal posture and gait, with 
normal ankle movement on ambulation and no use of assistive 
devices.  He appeared to be in no distress and exhibited no 
pain when walking.  Both ankles were non-tender to touch and 
manipulation and no inflammation or swelling of either ankle 
was observed.  Range of motion testing revealed 10 degrees 
dorsiflexion and 20 degrees plantar flexion on the right, 
with no reduction of dorsiflexion and reduction of flexion to 
15 degrees after repetitive exercise.  Testing of the left 
ankle revealed 10 degrees dorsiflexion and 15 degrees plantar 
flexion, with no reduction of dorsiflexion or flexion after 
repetitive exercise.  Neither ankle displayed unusual laxity 
and there was no manifestation of pain during range of motion 
testing.  No flare-ups could be identified because the 
veteran rated his ankle pain to be 10/10 at all times, 
bilaterally.  X-rays revealed mild degenerative changes of 
both ankles.  The diagnosis was mild DJD, bilateral ankles.

A private outpatient medical report dated in June 2005 shows 
that the veteran received treatment for complaints of severe 
bilateral ankle pain associated with DJD, with dorsiflexion 
and plantar flexion that was characterized as "rigid."  

VA medical records indicate that the veteran underwent 
surgery for fusion of his left subtalar joint on September 
23, 2005.  Pursuant to 38 C.F.R. § 4.30, the RO awarded him a 
temporary total rating for postoperative convalescence, 
effective from September 23, 2005 to November 30, 2005, with 
resumption of the 10 percent rating on December 1, 2005. 

VA medical reports show that April 24, 2006, the veteran 
underwent additional surgery to revise the subtalar 
arthrodesis of his left ankle.  Pursuant to 38 C.F.R. § 4.30, 
the RO awarded him a temporary total rating for postoperative 
convalescence, effective from April 24, 2006 to July 31, 
2006, with resumption of the 10 percent rating on August 1, 
2006. 

VA records dated in September 2006 and November 2006 show 
that the veteran's left ankle was swollen and painful.  X-
rays from November 2006 revealed DJD of the left ankle with a 
large surgically-implanted screw through his talus and 
calcaneus to fuse his subtalar joint.  Range of motion study 
of the left ankle in November 2006 shows no eversion (outward 
tilting) of the left subtalar joint, but inversion (inward 
tilting) of this joint was available.  December 2006 reports 
indicate that he used a supportive brace for his left ankle, 
and that he complained of "tolerable" left ankle pain with 
occasional "collapsing" of the ankle whether or not he used 
the brace.  He reported that he treated his symptoms with ice 
and was performing range of motion exercises with no new 
problems.  Continued left ankle swelling was reported during 
outpatient treatment in February 2007 as the veteran was 
being fitted for a customized left ankle brace, and pain on 
motion was reported during outpatient treatment in March 
2007.  

The report of a VA orthopedic examination conducted on May 
12, 2007, reflects that the veteran complained of increasing 
bilateral ankle pain, swelling, instability, and stiffness in 
the past year.  He was unable to stand for more than 5 to 10 
minutes at a time because of the pain and that he experienced 
problems negotiating stairs because his left ankle would 
collapse on him.  He reported that his left ankle was more 
problematic than his right, and that he had no history of 
right ankle surgery, although his right ankle symptoms were 
similar to those affecting his left.  His symptoms were 
ongoing and daily, without flare-ups.  He used bilateral 
ankle braces and prescription-strength pain medication 
(hydrocodone) for his ankle pain.  He was employed at the 
time as a housekeeping aide with VA and estimated that he had 
lost six months of work in the past year due to his left 
ankle surgery.  

On objective examination, the veteran was able to ambulate 
without assistance with an abnormal gait that favored his 
ankles.  He wore supportive braces on both ankles.  Mild 
muscle atrophy of the left calf as compared to the right was 
observed.  The examiner noted that there was no swelling, 
joint effusion, or distal edema.  There was diffuse 
enlargement of the left ankle, with no varus or valgus 
angulation of the os calcis in relation to the tibia and 
fibula.  The right ankle was normal in appearance.  Range of 
motion testing of the right ankle revealed no dorsiflexion 
beyond the neutral zero position and plantar flexion to 40 
degrees with pain, with no reduction of dorsiflexion or 
flexion after repetitive exercise.  Testing of the left ankle 
revealed no dorsiflexion beyond the neutral zero position and 
plantar flexion to 40 degrees with pain, with no reduction of 
dorsiflexion and reduction of flexion to 30 degrees after 
repetitive exercise.  The diagnosis was DJD of the ankles.  

The report of private medical treatment conducted in August 
2007 reflects that the veteran complained of daily bilateral 
ankle pain with swelling and sensations of stiffness and 
instability, aggravated by walking and using stairs.  He wore 
braces, arch supports, and splints to support his ankles.  
His symptoms impaired his ability to move about the office to 
move files and paperwork while carrying out his work-related 
tasks.  Range of motion testing of the right ankle revealed 
dorsiflexion to 9 degrees and plantar flexion to 20 degrees 
with pain.  Testing of the left ankle revealed dorsiflexion 
to 5 degrees and plantar flexion to 18 degrees with pain.  
Ankle pain on weightbearing was noted.  The diagnosis was DJD 
with arthritic changes of the ankles.  

During the September 2007 Board hearing, the veteran 
testified to having bilateral ankle pain and swelling, with 
occasional left ankle instability and limitation of motion of 
both ankles.  He indicated that he used braces to support 
both ankles and also occasionally used a cane to walk.  He 
further noted that, although both ankles were painful, his 
left ankle was more symptomatic than his right, with a 
history of two prior surgeries to fuse and stabilize his left 
subtalar joint, but no history of right ankle surgery.  He 
reported that he had initially been employed by VA as a 
housekeeping aide, but this job required him to be on his 
feet for up to seven hours per day, which aggravated his 
bilateral ankle disability, so to accommodate his service-
connected disability he was reassigned to a sedentary job as 
an information receptionist.  He reportedly missed 
opportunities for promotion because of his bilateral ankle 
disability.  He also reported that he missed work often and 
also no longer engaged in recreational athletic activity 
because of his bilateral ankle pain.  He stated that he also 
limited his participation in social activity with his family 
and friends to a significant degree because he was fearful 
that someone might accidentally step on his feet and 
aggravate his ankle disabilities.  Also, his ankles limited 
his ability to operate a motor vehicle, and so he generally 
restricted his driving to only work-related trips.  



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found), are 
both required.  See Fenderson, 12 Vet. App. at 126.

The initial ratings for the veteran's right and left ankle 
disabilities have been assigned under Diagnostic Code 5271, 
pursuant to which limited ankle motion is evaluated.  Under 
that diagnostic code, moderate limited motion of the ankle 
warrants a 10 percent rating and marked limited motion of the 
ankle warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

A.  Right Ankle 

Considering the evidence in light of the aforementioned 
criteria, the Board finds that the record presents no basis 
for assignment of a rating in excess of 10 percent for DJD of 
the right ankle for the period from September 4, 2003 to May 
11, 2007.  

The medical evidence pertinent to this period shows that the 
veteran had moderate limitation of motion of the right ankle 
on examination in March 2004.  The March 2004 VA examination 
report shows right dorsiflexion from zero to 10 degrees 
and plantar flexion from 0 to 20 degrees, with reduction of 
only flexion from zero to 15 degrees after repetitive 
exercise.  Notwithstanding the veteran's subjective account 
of experiencing constant and severe bilateral ankle pain that 
was always 10/10 in intensity, the examiner noted that the 
veteran was not in any acute distress and did not display any 
outward signs of pain during the range of motion and gait 
testing.  No unusual joint laxity was noted regarding the 
right ankle joint.  Subsequent VA and private treatment 
reports dated prior to May 11, 2007, do not show any increase 
in severity of the aforementioned symptoms with respect to 
the right ankle, even with consideration of the factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  Therefore, 
the Board finds that the clinical evidence simply does not 
indicate the level of impairment that would warrant the 
assignment of a rating in excess of 10 percent for the right 
ankle prior to May 12, 2007, under Diagnostic Code 5271.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right ankle disability, but finds that no higher ratings are 
assignable.  Objective medical findings do not include 
ankylosis of the right ankle, ankylosis of the right 
subastragalar or tarsal joint, malunion of os calcis or 
astragalus, or astragalectomy of the right ankle.  
Consequently, evaluation of the veteran's right ankle 
disability under Diagnostic Codes 5270, 5272, 5273 or 
5274, respectively, is not warranted.  

The medical evidence establishes, however, that the VA 
examination conducted on May 12, 2007, revealed right ankle 
DJD manifested by marked limitation of motion on which meets 
the criteria for a 20 percent rating under Diagnostic Code 
5271.  The report of the May 2007 examination demonstrates 
that the range of motion of the veteran's right ankle was 
limited to no dorsiflexion beyond the neutral zero position 
and 40 degrees plantar flexion with pain.  Subsequent private 
treatment in August 2007 also shows objective findings 
consistent with marked limitation of right ankle motion, with 
dorsiflexion to 9 degrees and plantar flexion to 20 degrees 
with pain.  

The Board points out that 20 percent is the highest rating 
assignable under Diagnostic Code 5271, and that, absent any 
showing of actual ankylosis since March 12, 2007, a higher 
rating under 38 C.F.R. § 4.71a is not assignable.

B.  Left Ankle

Considering the evidence in light of the above, the Board 
finds that the record presents no basis for assignment of a 
rating in excess of 10 percent for DJD of the left ankle for 
the period from September 4, 2003 to May 11, 2007.

The medical evidence pertinent to this period shows that the 
veteran had moderate limitation of motion of the left ankle 
on examination in March 2004.  The March 2004 VA examination 
report shows left dorsiflexion from zero to 10 degrees and 
plantar flexion from zero to 15 degrees, with no reduction of 
dorsiflexion or flexion after repetitive exercise, no display 
of unusual laxity, and no manifestation of pain during range 
of motion and gait testing despite the veteran's subjective 
account of experiencing constant and severe bilateral ankle 
pain that was always 10/10 in intensity.  Although subsequent 
VA and private treatment reports dated prior to May 11, 2007, 
show that the veteran underwent surgery on two occasions 
(with assignment of a temporary total rating for 
postoperative convalescence following each surgery, pursuant 
to 38 C.F.R. § 4.30, which compensates him for time lost from 
work), the clinical evidence outside of the periods during 
which the temporary total ratings were in effect does not 
factually demonstrate the presence of a definite and static 
increase in severity of the left ankle disability, even with 
consideration of the factors identified in 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, including his use of a customized supportive 
brace for his left ankle and the limitations imposed upon his 
ability to stand on his ankle or negotiate stairs.  Although 
there was functional loss associated with the left ankle DJD, 
the Board finds that it is still within the level of severity 
contemplated by the 10 percent rating for overall moderately 
limited ankle motion.  A December 2006 outpatient treatment 
report indicates that the veteran had "tolerable" left 
ankle pain and was able to perform range of motion exercises 
with no new problems.  He remained able to ambulate, operate 
a motor vehicle, and hold a job involving sedentary work 
duties.  Therefore, the Board finds that the clinical 
evidence does establish that there was an increased level of 
impairment that would warrant the assignment of a rating in 
excess of 10 percent for the left ankle on the basis of 
marked limitation of motion, under Diagnostic Code 5271, for 
the period prior March 12, 2007.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left ankle disability, but finds that no higher ratings are 
assignable for the period prior to March 12, 2007.  The 
surgical fusion of his left subtalar joint was to stabilize 
it on eversion (outward tilting), but the evidence indicates 
that he continued to have some measure of inversion (inward 
tilting), dorsiflexion, and plantar flexion of his left 
ankle, although no specific clinical findings with regard to 
its actual range of motion is presented until the examination 
report of May 12, 2007.  Otherwise, the objective medical 
findings do not demonstrate ankylosis of the left ankle, 
ankylosis of the left subastragalar or tarsal joint, malunion 
of os calcis or astragalus, or astragalectomy of the left 
ankle.  Consequently, evaluation of the veteran's left ankle 
disability under Diagnostic Codes 5270, 5272, 5273 or 5274, 
respectively, is not warranted.  

The medical evidence establishes, however, that VA 
examination conducted on May 12, 2007, revealed left ankle 
DJD manifested by marked limitation of motion which meets the 
criteria for a 20 percent rating under Diagnostic Code 5271.  
The report of the May 2007 examination demonstrates that the 
range of motion of the veteran's left ankle was limited to no 
dorsiflexion beyond the neutral zero position and 40 degrees 
plantar flexion with pain, with reduction of flexion to 30 
degrees after repetitive exercise.  Furthermore, there is 
evidence of mild muscular atrophy affecting the left lower 
extremity.  Subsequent private treatment in August 2007 also 
shows objective findings consistent with marked limitation of 
right ankle motion, with dorsiflexion to 5 degrees and 
plantar flexion to 18 degrees with pain.  

The Board points out that 20 percent is the highest rating 
assignable under Diagnostic Code 5271, and that, absent any 
showing of actual ankylosis since March 12, 2007, a higher 
rating under 38 C.F.R. § 4.71a is not assignable.

The Board also emphasizes that, while the veteran has 
asserted that he has neurological impairment of the left 
ankle, and pain in the scar, there are no clinical findings 
of either, so as to warrant assignment of a rating for 
either, on an alternative or additional basis-either before 
or since March 12, 2007.

C.  Other Considerations

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
either the right or left ankle DJD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (discussed in the April 2006 
SOC).  The Board has considered the veteran's assertions that 
his employers had to reassign him to a sedentary job position 
to accommodate his ankle problems, and that he believed he 
had been denied opportunities for advancement in his job 
because of his ankle problems.  However, there simply is no 
objective showing of marked interference with employment that 
takes him outside the applicable criteria for rating his 
disabilities (i.e., beyond that already contemplated in the 
assigned 10 percent and 20 percent ratings for the time 
periods at issue).  In this regard, the Board notes that the 
leave records submitted during the September 2007 hearing 
reflects annual and sick leave taken, and do not specify any 
reason for leave.  There also is no objective evidence that 
either ankle disability has warranted frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, the preponderance of 
the evidence is against assignment of any rating higher than 
10 percent prior to March 12, 2007, and against assignment of 
rating higher than 20 percent since that date.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 10 percent for DJD of the 
right ankle, for the period from September 4, 2003 to May 11, 
2007, is denied.

A 20 percent rating for DJD of the right ankle, from May 12, 
2007, is granted, subject to the legal authority governing 
the payment of compensation benefits.

An initial rating in excess of 10 percent for DJD of the left 
ankle, for the period from September 4, 2003 to May 11, 2007, 
is denied.

A 20 percent rating for DJD of the left ankle, from May 12, 
2007, is granted, subject to the legal authority governing 
the payment of compensation benefits.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


